19-11845-shl   Doc 119-1   Filed 09/02/20 Entered 09/02/20 15:59:16   Exhibit 1
                                    Pg 1 of 3




                      Exhibit 1
     19-11845-shl         Doc 119-1       Filed 09/02/20 Entered 09/02/20 15:59:16                     Exhibit 1
                                                   Pg 2 of 3



CLEARY GOTTLIEB STEEN & HAMILTON LLP
Jeffrey A. Rosenthal
Lisa M. Schweitzer
Lisa Vicens
One Liberty Plaza
New York, NY 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999

Counsel to Vale S.A.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:
                                                               Chapter 15
    BSG RESOURCES LIMITED (in
    administration),                                           Case No. 19-11845 (SHL)

             Debtor in a Foreign Proceeding.



     PROPOSED ORDER GRANTING MOTION OF VALE S.A. FOR LEAVE TO FILE
    UNDER SEAL CERTAIN EXHIBIT TO THE LETTER OF JEFFREY A. ROSENTHAL

             Upon the motion, dated September 2, 2020 (the “Motion”) 1 of Vale S.A. (“Vale”) for

entry of an order authorizing Vale to file Exhibit C to the Letter of Jeffrey A. Rosenthal in

Response to the Joint Administrators’ Letter dated August 28, 2020 [ECF No. 118] under seal;

and the Court having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§

157(a)-(b) and 1334(b); and the Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and the Court having found that venue of the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that Vale provided

appropriate notice of the Motion and no other notice need be provided; and the Court having




1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
  19-11845-shl       Doc 119-1     Filed 09/02/20 Entered 09/02/20 15:59:16             Exhibit 1
                                            Pg 3 of 3



determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein,


IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      Vale is authorized to file Exhibit C under seal. Vale shall provide an electronic

copy of this Order and Exhibit C to the Clerk of the Court.

       3.      Except upon further order of the Court, Exhibit C shall remain under seal, and shall

not be made available to anyone without the consent of Vale and the Joint Administrators, except

that copies of Exhibit C shall be provided to (a) the Court, and (b) any other party as may be

ordered by the Court or agreed to by Vale and the Joint Administrators. Each party to whom

disclosure is made shall keep Exhibit C confidential.

       4.      Vale is authorized to take all actions necessary to effectuate the ruling set forth in

this Order.

       5.      Vale is authorized to seek to unseal or dispose of Exhibit C at the conclusion of the

proceedings.

       6.      This Order is without prejudice to the rights of any party in interest, to seek to

unseal Exhibit C or any part thereof.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated: ______________, 2020
       New York, New York
                                              _______________________________________
                                              THE HONORABLE SEAN H. LANE
                                              UNITED STATES BANKRUPTCY JUDGE



                                                 2
